DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Claims 124-136 are deemed to have an effective filing date of September 22, 2020 as the parent applications fail to disclose updating either the stimulation intensity or the pre-determined adjustment rate of for adjusting the intensity automatically when accumulative changes exceed a threshold. While a stimulation offset varies according to manual changes in the intensity (e.g., page 21, line 20-page 22, line 8 or page 25, lines 21-26)), the increasing changes are not compared to a threshold.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220, 222, and 314.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: I(o).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
While page 25, lines 12-28 of the instant application mentions that the automatic rate of increase may need to be increased for subsequent therapy, it does not expressly state that the stimulation intensity or the automatic rate of increase should be updated for future sessions when changes by the user exceed a threshold (claim 124).
Likewise the text of claims 131 and 133-136 is not in the specification so that the meaning of these claims may be ascertainable by reference to the description., 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 124-136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 124 (lines 14-15), 125-126 (lines 3-4), and 127 (lines 4-5) recite the conditional preposition “if”, which renders the scope of the claims indefinite as it is unclear if the steps recited in the conditional “if” clause are required to meet the claims. The use of “if” includes both positive and negative scenarios, and in negative scenarios, the steps in those clauses are not required. The Examiner recommends replacing “if” with ---when--.
	The recitation of “responding to command … for manual changes” appears to be incomplete. Is a word missing, or, should “command” be --commands--.
	Claim 124-127 recite “accumulative changes initiated by the user exceed a threshold”. However, it is unclear whether this clause refers to the manual changes of the automatically adjusting clause of claim 124, or, whether additional increasing changes initiated by a user exceed a threshold? Since the text of the specification does elaborate how manual changes are associated with a threshold, it is unclear what the scope of the claims are. Is the threshold, a number of times manual changes are increased? 
	Claims 128-136 are rejected because they depend from an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 124-127 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication No. 2014/0005759 to Fahey et al. (herein after referred to as “Fahey”).
Regarding claim 124, Fahey discloses a method for setting the therapeutic stimulation intensity for transcutaneous electrical nerve stimulation in humans (e.g., paragraphs [0019] and [0131]-[0132]: stimulation control unit creates the stimulation pulses for transcutaneous electric nerve stimulation (TENS)) , the method comprising the steps of: initiating transcutaneous electrical nerve stimulation to a user at a first therapeutic stimulation intensity (e.g., paragraphs [0228] and [0232]: initial stimulation intensity is modified using feedback control to modify the intensity of the stimulation or adjust the rate at which energy is delivered); automatically adjusting the therapeutic 
With respect to claims 125-127, these steps are conditional steps that do not occur, if the changes do not exceed a threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim 128 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahey as applied to claim 124 and further in view of  US Patent Application Publication No. 2020/0219615 to Rabin et al. (hereinafter referred to as “Rabin”).
 Fahey discloses a method according to claim 24, but does not expressly disclose that the first therapeutic stimulation intensity is determined automatically based on the electro-tactile sensation threshold indicated by the user. However, Rabin, in a related art: method for treating a disorder with transcutaneous vibration, teaches that the user indicates the stimulation intensity of the device based on each individual user’s sensor threshold (e.g., paragraph [0107] of Rabin). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of determining the first stimulation intensity based on an electro-tactile sensation threshold indicated by the user in view of the teachings of Rabin. Consequently, one of ordinary skill in the art would have modified the method of Fahey to include the step of determining automatically the therapeutic stimulation intensity based on an electro-sensation threshold indicated by the user in order to ensure that the stimulation intensity is strong enough, but not too strong for the patient in view of the teachings of Rabin, and because the combination would have yielded predictable results.

Claim 129-130, and 132-136 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahey as applied to claim 124 above, and further in view of US Patent Application Publication No. 2013/0158627 to Gozani et al. (hereinafter referred to as “Gozani”).
With respect to claim 129, Fahey discloses a method according to claim 124 but does not expressly disclose that the automatic intensity adjustment is to increase the intensity by a multiplicative factor at a time interval. However, Gozani teaches, in a related art: method for relieving pain using TENS, that habitation can be avoided by automatically increasing the stimulation intensity by a multiplicative factor per unit time (e.g., paragraph [0094] of Gozani). 
As to claim 130, Fahey in view of Gozani teaches a method according to claim 129 wherein the time interval is one minute (e.g., paragraph [0094] of Gozani: stimulation intensity is increased by 0.5 mA every minute of the therapy session). 
With respect to claim 132, Fahey in view of Gozani teaches a method according to claim 129 wherein the multiplicative factor is 1.004 and the time interval is 1 minute (e.g., paragraph [0094] of Gozani: stimulation intensity is increased by a 1.004 factor every minute of a therapy session).
Accordingly, one of ordinary skill in the art would have recognized the benefits of increasing the stimulation intensity gradually over a period of time in order to avoid habitation and further that a preferred intensity increase would have a multiplicative factor of 1.004 where the time interval is one minute in view of the teachings of Gozani. In order to avoid habitation, one of ordinary skill in the art would have modified the 
As to claim 133, since an “additive factor” is not defined, it is submitted that one of ordinary skill in the art would have added intensity to the stimulation of Fahey per time unit in order to avoid habitation.
With respect to claims 134-135, Fahey discloses a method according to claim 124 but does not expressly disclose that the period of time is the lesser of 60 minutes and a lower value due to a stimulation exit event triggered by a user action. However, Gozani teaches in paragraph [0094] that, in one embodiment, the intensity is increased every minute during a therapy session and, in another embodiment, the rate of increase is adjusted to account for manual changes by the user. Accordingly, one of ordinary skill in the art would have recognized the benefits of changing the intensity rate every minute, or, in response to a user stimulation exit event (i.e., user manually adjusts the intensity) in view of the teachings of Gozani. Accordingly, one of ordinary skill in the art would have recognized the benefits of increasing the stimulation intensity gradually over a period of time (e.g., 1 minute) in order to avoid habitation or until the user manually changes the intensity in view of the teachings of Gozani. In order to avoid habitation, one of ordinary skill in the art would have modified the method of Fahey to gradually increase the stimulation intensity every minute, or, until the user manually changes the intensity as taught by Gozani, and because the combination would have yielded predictable results. 
. 

Claim 131 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahey in view of Gozani as applied to claim 129 above, and further in view of US Patent Application Publication No. 2019/0001135 to Yoo et al. (hereinafter referred to as “Yoo”).
Fahey in view of Gozani teaches a method according to claim 129 but does not expressly teach that the multiplicative factor for future stimulation sessions is updated according to a target stimulation intensity level as projected by the multiplicative factor, an actual stimulation intensity level as modified by the user, and the difference between these intensity levels at the end of a current stimulation session. However, Yoo teaches, in a related art: methods for patient signaling and contingent stimulation, that a stimulation intensity that provides therapeutic benefit and is comfortable to a user is 
Accordingly, one of ordinary skill in the art would have recognized the benefits of updating and storing the stimulation intensity after a therapy session in view of the teachings of Yoo. In order to provide consistent therapy, one of ordinary skill in the art would have modified the method of Fahey in view of Gozani to update the stimulation intensity after a therapy session so that one knows that stimulation intensity that the user was receiving at the last therapy session as taught by Gozani, and because the combination would have yielded predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2018/0345014 to Gozani et al. is directed to a method for the automated control of TENS where a compensation profile of the TENS user can be updated by the processor based on input from the user indicating perceived stimulation intensity (too strong, not strong enough) (e.g., paragraph [0065] of Gozani).
US Patent Application Publication No. 2011/0106213 to Davis et al. is directed to a user interface for optimizing energy management in a neurostimulation system where the programmer automatically computes updated electrode selections and parameters 
US Patent Application Publication No. 2009/0326604 to Tyler et al. is directed to methods for altering vestibular biology where after manual changes to the pre-programmed stimulation, the parameters are updated in the system (e.g., paragraph [0334] of Tyler).
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792